UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TROIKA MEDIA GROUP, INC., TROIKA-
MISSION HOLDINGS, INC.,
MISSIONCULTURE LLC, MISSION-MEDIA
HOLDINGS LIMITED, MISSIONMEDIA
LTD., and MISSION MEDIA USA INC.,
                                                                    OPINION AND ORDER
                                  Plaintiffs,
                                                                          19 Civ. 145 (ER)
                       – against –

NICOLA STEPHENSON, JAMES
STEPHENSON, and ALLMAC LLC,
                     Defendants.


Ramos, D.J.:

        �is case concerns the fallout from marketing ﬁrm Troika Media Group’s acquisition of

Mission Media from spouses Nicola and James Stephenson. 1 Four months after Troika sued the

Stephensons for a number of grievances related to their post-acquisition conduct and the parties

agreed to enter arbitration, Troika ﬁled a motion to disqualify the Stephensons’ law ﬁrm,

Tannenbaum, Helpern, Syracuse & Hirschtritt, LLP (“THSH”). Because the Court ﬁnds that

THSH simultaneously represented the Stephensons in an adversarial manner while it still

represented Mission Media (and thus its then-owner, Troika), it GRANTS Troika’s motion to

disqualify.

I.      BACKGROUND

        THSH represented the Stephensons in the sale of their company, Mission Media, to


1
  Troika Media Group, Inc. is a digital marketing ﬁrm incorporated in Nevada. Amended Compl. ¶ 13, Doc. 40.
“Mission Media” includes four entities sold by the Stephensons to Troika via Troika-Mission Holdings, Inc. Id.
¶ 15. �ose companies included Mission-Media Holdings Limited and its two subsidiaries, Mission-Media Ltd. and
Mission Media USA, as well as MissionCulture LLC. Id. ¶ 14. AllMac LLC, an IT vendor, is not represented by
the Stephensons’ law ﬁrm and is unrelated to the present motion.
Troika. On May 23, 2018, THSH sent an engagement letter and agreement to the Stephensons.

Aﬃrmation in Support of Motion to Disqualify (“Robins Decl.”) Ex. A, Doc. 64. �e letter

begins:

             Mission Media Ltd.
             ...
             Attn: Nicola Stephenson & James Stephenson


                    Re:     Engagement Letter


             Dear Nicola and James:

                    I am writing to set forth the arrangements for our representation of
             Mission Media Ltd., in connection with a sale of the business to Troika Me-
             dia Group Inc., but will not include any other matters except as we may
             otherwise agree in writing in the future.

Id. On May 31, THSH sent invoices to a Brooklyn address for “Mission Media USA Inc.” for a

$25,000 retainer and an approximately $7300 legal fee. Robins Decl. Ex. C. �e ﬁrm sent

another invoice for a $50,000 fee on June 28 to the same address for Mission Media USA Inc.

Robins Decl. Ex. D.

          �e sale of Mission Media to Troika closed on June 29, 2018, pursuant to an equity

purchase agreement among Nicola Stephenson, James Stephenson, Troika Media Group, Inc. and

Troika-Mission Holdings, Inc. Decl. of James Rieger in Opp. to Pls.’ Mot. to Disqualify

(“Rieger Decl.”) Ex. A, Doc. 67. After the sale, the companies comprising Mission Media

became indirect wholly owned subsidiaries of Troika Media Group and the Stephensons became

Troika’s employees. Amended Compl. ¶¶ 16, 18.

          �e parties have not provided any information concerning what THSH did or for what it

billed, if anything, in July, August, and September 2018. A November 7 invoice to the Brooklyn

address of Mission Media USA Inc., however, lists 4.4 hours of work conducted by THSH

                                                 2
partner James Rieger in October. Robins Decl. Ex. E at 2. �e entries include several telephone

conversations with “Helen” and “James” regarding “pending issues,” “bank accounts,”

“agreements,” “post-closing matters,” and “open issues.” Id. Speciﬁcally, the record lists

telephone calls with “Helen” on October 2, 8, 9, 10, 12, 17, and 31, as well as a conference call

with “James and Helen” on October 31.

       A series of emails involving Rieger and Helen Croft, Mission Media’s then-Chief

Operating Oﬃcer and General Counsel, provide more information on the services provided by

THSH. Two October 9 emails from Croft to herself titled “JR Notes” and “JR Notes part 2”

include, inter alia, the following phrases:

          “Lawsuit for breach of contract??!!”;

          “If said breach of contract, that’s an expensive lawsuit to [pursue]! No one wins on
           summary judgment. Facts will be on Mission’s side, but put pressure on them to
           settle for something.”;

          “No clean way out of this – going to be messy.”

Robins Decl. Ex. F at ECF p. 2. �e notes also discuss whether a party to the agreement may be

in breach of section 7.14 (“Bank Account Control”) or 2.05 (“Payment of Earn-out

Consideration”) of the equity purchase agreement. Id. ECF p. 4.

       In an email chain the next day, Rieger and Croft (via the address

helen@thisismission.com) discussed a draft message meant to be sent from Nicola Stephenson to

Andrew Bressnan, a Troika executive. Robins Decl. Ex. G. Croft’s draft begins by detailing

Nicola’s concerns regarding Chris Broderick, a Troika executive placed within Mission Media as

its Chief Financial Oﬃcer. �e draft indicates that Nicola is worried that the current method of

integrating Troika and Mission Media would put the Stephensons’ ability to “run Mission from

an operational and cash ﬂow perspective” in jeopardy. It continues by listing ﬁve speciﬁc areas


                                                 3
of concern: (1) Broderick’s poor performance as the Chief Financial Oﬃcer; (2) the

Stephensons’ belief that Troika was not solvent at the time; (3) whether $600,000 in Mission

Media funds transferred to Troika would ever be returned; (4) Mission Media having to bear the

costs of a particular freelancer; and (5) Mission Media having to bear the losses of an

underperforming Troika subsidiary. It also makes speciﬁc reference to sections 7.14 and section

2.05 of the equity purchase agreement — the sections discussed in Croft’s notes of her call with

Rieger. �e draft then suggests that Mission Media’s bank accounts not be integrated with

Troika’s until about half of the $600,000 transferred to Troika are repaid and that the integration

not take place unless any further transfers from Mission Media be conditioned on the approval of

Broderick and one of the Stephensons. It closes with, “[I]f we can’t come to an agreement as to

how to run important parts of the organisation, then we might need to discuss what our options

are.”

        Rieger provided revisions, and Croft forwarded the draft to the Stephensons (via

nicola@thisismission.com and james@thisismission.com) the next day for their approval.

Robins Decl. Ex. G. In that message, Croft wrote “James R has reviewed and provided a few

additional comments/input – particularly with regards to references to taking of stock and earn-

outs when you did the deal.” Rieger was not copied on this ﬁnal message.

        �e email record resumes on October 31. On that day, Rieger wrote an email to James

Stephenson and Croft (via their Mission Media email accounts) advising them on how to alter

James’ employment agreement to limit his tax liability and how to secure stock options for

Nicola Stephenson. Robins Decl. Ex. H. �e day after, on November 1, Rieger emailed Troika’s

attorneys, informing them that James and Bressnan had agreed on alterations to James’

employment agreement and that Rieger would forward along a document memorializing the deal



                                                 4
and its impacts on current agreements. Rieger Decl. Ex. B. �e day after Rieger’s email, Croft,

the General Counsel of Mission, wrote James Stephenson: “James R has sent me a draft doc re

your earn out etc. I will take a look and forward.” Robins Decl. Ex. I.

        On November 29, Rieger revised an email to Bressnan on behalf of Nicola Stephenson.

Robins Decl. Ex. J. �at email begins with, “It is unfortunate that the funding you are looking to

raise for TMG to continue to cashﬂow the group has been delayed and we empathise.” �e email

details the cash ﬂow issues facing Troika and continues:

             I cannot emphasize enough that we believe that things have reached a criti-
             cal stage. Because Mission’s intra-company loan has not been timely re-
             turned to it, we are now challenged to operate Mission in the ordinary course
             of business. We do not want to force Mission into a Night 2 situation where
             potentially questionable transactions are made with the right intentions —
             we want things to be transparent and by the book.

�e draft then oﬀers for the Stephensons to loan Troika a certain amount of money. It closes:

             If by the end of February, we are not in a new place and I sincerely hope we
             are, then we will need to enter into a sensible discussion about the future. . . .
             Separate to this, I will be writing to you regarding what I need visibility on
             moving forward if I am to remain on the board.

In response, Nicola wrote, “James – this is BRILLIANT.” Finally, writing directly to the

Stephensons’ Mission Media email accounts, Rieger wrote, “I just want to be clear. If this loan is

made, it needs to be done correctly to protect you both. Don’t send any money until we have

signed loan/security documents.”

        A week later, on December 6, the Stephensons forwarded Rieger an email from Bressnan

alleging that James Stephenson had threatened his life. Robins Decl. Ex. K. Rieger sent a letter




2
  “Night” refers to the Night Agency, a subsidiary of Troika. Although the parties have not provided an explanation
of what “Night situation” may mean, Mission Media had taken the Night Agency’s proﬁts under its own
responsibility as part of Mission’s acquisition by Troika. See, e.g., Robins Decl. Ex. G.

                                                         5
to Troika and Troika’s counsel that same day, identifying himself as “counsel to James and

Nicola Stephenson (the ‘Sellers’).” Rieger Decl. Ex. C. In that letter, Rieger proposes a meeting

to begin working out the conﬂict between Troika and the Stephensons over “Troika’s solvency

and funding plan.” He continues:

           I am afraid that the recent acrimony and lack of progress on pressing issues
           is leading the parties down an inevitable path. I am writing to urge the two
           of you to meet with me as soon as possible, as corporate transactional attor-
           neys in a spirit of cooperation, to ﬁnd a path toward an amicable resolution.

Rieger was unsuccessful in his eﬀorts to ﬁnd a resolution. Over the next month, relations

between the Stephensons and Troika rapidly deteriorated, leading to the termination of the

Stephensons on January 4, 2019, and the ﬁling of the present lawsuit. See generally Amended

Compl. During the month of December, Rieger continued to be copied or forwarded

correspondence relating to the brewing dispute between the Stephensons and Troika. See Robins

Decl. Exs. L, M, N, O, P.

       �e proceedings in this case began with a request for a temporary restraining order on

January 8, 2019. Troika and its subsidiaries — including the Mission Media companies —

alleged that the Stephensons had seized control of Mission Media, including its computer

systems and bank accounts. Compl., Doc. 1. �e Court issued a restraining order that ordered

the Stephensons to relinquish control of Mission, its computer systems, and its bank accounts

and to stay away from the premises. Doc. 3. One month later, the Court issued a preliminary

injunction enlarging the restraining order to also prohibit the Stephensons from using any Troika

or Mission Media property or funds. Doc. 37. Six weeks later, the parties agreed to enter

binding arbitration before the arbitration provider JAMS. Doc. 51.

       In April, about four months after the entry of the restraining order, counsel for Troika

requested billing records from THSH regarding the work the ﬁrm had done for Mission Media in

                                                6
2018. Robins Decl. Ex. Q. THSH refused to provide those billing records, accusing Troika’s

counsel of waiting for a tactically opportune time (that is, two days after the Stephensons refused

to enter mediation) to bring up concerns over conﬂicts of interest in light of THSH’s continuous

and open representation of the Stephensons in this lawsuit. Troika requested a pre-motion

conference to discuss its anticipated motion to disqualify THSH on May 29, 2019. Robins Decl.

Ex. R. �e conference was held on June 14 and Troika ﬁled its motion two weeks later.

II.    RELEVANT LAW

       A court may disqualify an attorney if “an attorney’s conduct tends to taint the underlying

trial.” GSI Commerce Sols., Inc. v. BabyCenter, L.L.C., 618 F. 3d 204, 209 (2d Cir. 2010).

“Although [the Court’s] decisions on disqualiﬁcation motions often beneﬁt from guidance

oﬀered by the American Bar Association . . . and state disciplinary rules, such rules merely

provide general guidance and not every violation of a disciplinary rule will necessarily lead to

disqualiﬁcation.” Hempstead Video, Inc. v. Incorporated Village of Valley Stream, 409 F.3d 127,

132 (2d Cir. 2005) (citations omitted). In the Second Circuit, two situations lead a court to

disqualify an attorney: (1) “when an attorney places himself in a position where he could use a

client’s privileged information against the client,” Hempstead Video, 409 F.3d at 133; see also

N.Y. Rules of Prof. Conduct, Rule 1.6, 22 NYCRR § 1200.0; and (2) “when an attorney places

himself in a position where he may not exercise independent judgment on behalf of a client,”

First NBC Bank v. Murex, LLC, 259 F. Supp. 3d 38, 56 (S.D.N.Y. 2017) (citing Board of Ed. of

City of New York v. Nyquist, 590 F.2d 1241, 1246 (2d Cir. 1979)); see also N.Y. Rules of Prof.

Conduct, Rule 1.7, 22 NYCRR § 1200.0.

       In deciding these motions, courts must “balance a client’s right freely to choose his

counsel against the need to maintain the highest standards of the profession.” Hempstead Video,



                                                 7
409 F.3d at 132 (internal quotations and citation omitted). Although “[m]otions to disqualify are

disfavored and subject to a high standard of proof,” the Second Circuit has held that “any doubt

should be resolved in favor of disqualiﬁcation.” First NBC Bank, 259 F. Supp. 3d at 56 (citing

Evans v. Artek Systems Corp., 715 F.2d 788, 791–92 (2d Cir. 1983) and Hull v. Celanese Corp.,

513 F.2d 568, 571 (2d Cir. 1975)).

       “�e authority of federal courts to disqualify attorneys derives from their inherent power

to preserve the integrity of the adversary process.” Hempstead Video, Inc., 409 F.3d at 132.

“Attorney discipline has historically been a matter for judges and not arbitrators because it

requires an application of substantive state law regarding the legal profession and results in an

enforceable judicial order.” Munich Reinsurance Am., Inc. v. ACE Prop. & Cas. Ins. Co., 500 F.

Supp. 2d 272, 275 (S.D.N.Y. 2007). “Issues of a lawyer’s professional responsibilities are not

within the customary expertise of industry arbitrators and are appropriately decided by the

Court.” Nw. Nat. Ins. Co. v. Insco, Ltd., No. 11 Civ. 1124 (SAS), 2011 WL 4552997, at *4

(S.D.N.Y. Oct. 3, 2011) (internal quotations and alterations removed); accord Employers Ins. Co.

of Wausau v. Munich Reinsurance Am., Inc., No. 10 Civ. 3558 (PKC), 2011 WL 1873123, at *1–

2 (S.D.N.Y. May 16, 2011).

III.   DISQUALIFICATION DUE TO CONFLICT OF INTEREST

       Courts employ a two-part process when determining whether disqualiﬁcation for dual

representation of adverse clients is warranted. First, they determine whether the dual

representation was concurrent or successive; next they determine whether the facts of the

representation merit the ﬁrm’s disqualiﬁcation. Hempstead Video, 409 F.3d at 133. If the

representation was concurrent, then the behavior is considered to be “prima facie improper” and

the burden falls on the conﬂicted law ﬁrm to “show at the very least, that there will be no actual



                                                 8
or apparent conﬂict in loyalties or diminution in the vigor of [its] representation.” Id. (emphasis

removed). “�is is a burden so heavy that it will be rarely met.” GSI Commerce, 618 F.3d at

209.

       After a review of the submissions and brieﬁngs by the parties, the Court concludes that

the representation here was concurrent. Mission Media remained THSH’s client after it became

a wholly owned subsidiary of Troika in June 2018, and Mission was certainly THSH’s client

when the law ﬁrm billed Mission for work performed by the ﬁrm in October. �e Court ﬁnds

that, at the same time, THSH was counseling the Stephensons in connection with the conﬂict that

would ripen into this lawsuit. Because THSH has not met its heavy burden of showing why its

behavior should not result in disqualiﬁcation, the Court grants Troika’s motion to disqualify.

       A. Concurrent Representation

       When determining whether a law ﬁrm’s conﬂict due to concurrent representation merits

disqualiﬁcation, courts look to the point in time at which the conﬂict arose, not when the

litigation is ﬁled. First Bank, 259 F. Supp. 3d. at 68. In the absence of this “hot potato” rule, “an

attorney could always convert a present client into a ‘former client’ by choosing when to cease to

represent the disfavored client.” Ehrich v. Binghamton City Sch. Dist., 210 F.R.D. 17, 25

(N.D.N.Y. 2002) (quoting Uniﬁed Sewerage Agency of Washington Co., Ore. v. Jelco, 646 F.2d

1339, 1345 n.4 (9th Cir. 1981)).

           The Beginning of THSH’s Relationship with Mission Media

       In May 2018, Mission Media engaged THSH as its legal representative. �is is supported

by the fact that the May engagement letter was addressed to Mission Media, that the letter was

regarding “the arrangements for our representation of Mission Media Ltd.,” and that the invoices

for the $25,000 retainer and approximately $57,000 in legal fees for THSH’s work in May and



                                                 9
June were addressed to Mission Media USA. See NYCRR 1215.1 (requiring that attorneys

provide their client with written letters of engagement).

       �e Stephensons maintain that Mission Media was never THSH’s client — the two of

them were the only entities that formed an attorney–client relationship with the ﬁrm. �ey aver

that it was their belief — and that of the ﬁrm — that the Stephensons were the client. See Decl.

of Nicola Stephenson ¶ 7, Doc. 69; Rieger Decl. ¶¶ 13. �ey argue that they owned the entirety

of Mission Media, and so the engagement letter was the same as forming a relationship with the

Stephensons alone. And they allege the fees for THSH were paid from their own pockets.

Rieger Decl. ¶¶ 35–39.

       None of these points can overcome the plain language of the engagement letter and the

invoices. �e relationship a ﬁrm has with its attorney and the relationship the ﬁrm’s shareholders

and oﬃcers have with the ﬁrm’s attorneys are separate, even in a closely held corporation like

Mission Media. See N.Y. Rules of Prof. Conduct, Rule 1.13(a), 22 NYCRR § 1200.0;

MacKenzie-Childs LLC v. MacKenzie-Childs, 262 F.R.D. 241, 253 (W.D.N.Y. 2009) (citing

Cohen v. Acorn Int’l Ltd., 921 F. Supp. 1062, 1064 (S.D.N.Y. 1995)); see also Stewart D. Aaron

& Manvin S. Mayell, Representing an Entity: Who is the Client?, in 4B N.Y. Practice Series -

Commercial Litigation in New York State Courts § 70:6 (Robert L. Haig ed., 4th ed. 2019).

Although nothing prevents the Stephensons from having their own attorney–client relationship

with THSH (and the Court assumes they did based on the positions they have taken in brieﬁng),

the engagement letter and invoices ﬁrmly establish that a relationship, and thus a duty of loyalty,

was formed in May between Mission Media and THSH, regardless of the Stephensons’ belief

otherwise. Cf. United States v. Int’l Broth. of Teamsters, 119 F.3d 210, 217 (2d Cir. 2010)

(declining to adopt a “reasonable belief standard” in determining whether a corporate employee



                                                10
has formed an attorney–client relationship with corporate counsel). �e fact that the Stephensons

may have indemniﬁed Mission Media for THSH’s attorney fees does not preclude THSH from

owing a duty of loyalty to Mission, either. See N.Y. Rules of Prof. Conduct, Rule 5.4(c), 22

NYCRR § 1200.0 (“[A] lawyer shall not permit a person who . . . pays the lawyer to render legal

service for another to direct or regulate the lawyer's professional judgment in rendering such

legal services.”)

             When the Relationship with Mission Media Concluded

        THSH’s representation of Mission Media, however, did conclude at some point. “When

an attorney-client relationship ends depends largely on the purpose for which it was created.”

Revise Clothing, Inc. v. Joe’s Jeans Subsidiary, Inc., 687 F. Supp. 2d 381, 389 (S.D.N.Y. 2010).

In this case, the May engagement letter limited the scope of the relationship between THSH and

Mission Media to “a sale of the business to Troika Media Group Inc.” �at business had

certainly concluded by Rieger’s December 6 letter in the wake of James Stephenson’s alleged

death threats directed to Troika executive Bressnan (or at least Troika has waived any conﬂict

from THSH’s behavior afterwards given THSH’s open representation of the Stephensons in the

lead-up to this lawsuit). 3

        But in October, at least, THSH continued to perform work related to the sale to Troika.

THSH billed 4.4 hours to Mission Media for work in October that included conversations with

Croft, then a Mission executive, regarding “post-closing matters.” And the email

communication in November was similarly related to the transaction: Rieger speciﬁcally



3
  �e Stephensons argue that Troika has waived all objection to THSH’s conduct given the length and intensity of
these proceedings over the past month. But the Court ﬁnds that Troika did not have notice of the conversations
between Croft and Rieger — the most troubling — until it conducted a search of their emails after the entry of the
temporary restraining order and preliminary injunction. �e Court further ﬁnds that any delay between the emails’
discovery and the bringing of this motion was not improper.

                                                        11
mentioned potential changes to the equity purchase agreement in his November 1 email. �us,

THSH’s representation of Mission Media continued into November 2018 and was concurrent

with its representation of the Stephensons.

       It was during this period — in October and November — that THSH’s conﬂict-of-interest

began vis-à-vis Mission Media and the Stephensons. In October, Rieger spoke with Croft and,

based on her notes of the conversations, discussed ways in which Troika (then the sole owner of

Mission Media) might be in breach of the contract with the Stephensons. Rieger further

discussed with Croft and the Stephensons ways in which the Stephensons — no longer Mission

Media’s owners — could maintain better control over Mission’s bank accounts.

       B. THSH’s Burden

       Having found that the THSH’s representation of Mission Media and the Stephensons

were simultaneous at the time the conﬂict arose — and thus prima facia improper — the Court

now looks to THSH and the Stephensons to prove that the conﬂict does not taint the underlying

proceedings. See Hempstead Video, Inc. v. Incorporated Village of Valley Stream, 409 F.3d 127,

133 (2d Cir. 2005).

       �e Stephensons have failed to rebut this prima facie case because they have not even

tried. �e declaration of James Rieger does not address the conversations with Helen Croft at all.

Instead it only addresses the time around the closing of the sale and the late November

discussions with the Stephensons concerning their employment agreements. �e Stephensons’

opposition papers likewise fail to engage at all with their burden to show this Court why THSH’s

improper behavior should not result in disqualiﬁcation, relegating discussion of concurrent

representation to two paragraphs and a footnote. See Doc. 66 at 11–12.

       Furthermore, their one citation to case law is unavailing. �e Stephensons cite Maiden



                                               12
Lane Hospitality Group LLC v. Beck by David Companies, Inc. in support of the proposition that

a ﬁnding of concurrent representation does not automatically lead to disqualiﬁcation. See No. 18

Civ. 7476, 2019 WL 2417253, at *3 (S.D.N.Y. June 10, 2019). But in that case, Judge

Engelmeyer found that the parties in supposed conﬂict were not “irreconcilably adverse.” Id.

�e situation here is much diﬀerent: THSH actively counseled the Stephensons as the conﬂict

with Troika (that is, the employer of Nicola Stephenson and the owner of James Stephenson’s

employer, Mission Media) came to a head. �e Stephensons and Mission Media were clearly

adverse.

        It very may well be that there is an innocent explanation for THSH’s conduct in October

2018 while it represented both Mission Media and the Stephensons, but the Stephensons have

not provided it to this Court. “Because ‘an attorney must avoid not only the fact, but even the

appearance, of representing conﬂicting interests,’” Cinema 5, Ltd. v. Cinerama, Inc., 528 F.2d

1384, 1387 (2d Cir. 1976), and because “any doubt should be resolved in favor of

disqualiﬁcation,” First NBC Bank, 259 F. Supp. 3d at 56, this Court ﬁnds that THSH must be

disqualiﬁed.

IV.    DISQUALIFICATION DUE TO THE ADVOCATE-WITNESS RULE

       Troika separately moves to disqualify THSH under the advocate-witness rule because it

claims that it would elicit the testimony of THSH attorneys at any resulting trial. �e Court ﬁnds

that on this basis, as well, it must disqualify THSH.

       “�e advocate-witness rule prohibits an attorney from representing a party where the

attorney will be called as a witness.” Giuﬀre v. Dershowitz, — F. Supp. 3d —, 2019

WL 5212368, at *11 (S.D.N.Y. Oct. 16, 2019) (citing N.Y. Rules of Prof. Conduct, Rule 3.7, 22

NYCRR § 1200.0). “In order to disqualify an attorney based on the advocate-witness rule, ‘a



                                                13
party must demonstrate that the testimony is both necessary and substantially likely to be

prejudicial.’” Prout v. Vladeck, 316 F. Supp. 3d 784, 809 (S.D.N.Y. 2018) (quoting Decker v.

Nagel Rice LLC, 716 F. Supp. 2d 228, 232 (S.D.N.Y. 2010)). “�e movant ‘bears the burden of

demonstrating speciﬁcally how and as to what issues in the case the prejudice may occur and that

the likelihood of prejudice occurring [to the witness-advocate's client] is substantial.’” Giuﬀre,

2019 WL 5212368, at *11 (quoting Murray v. Metropolitan Life Ins. Co., 583 F.3d 173, 178 (2d

Cir. 2009)). “Because courts must guard against the tactical use of motions to disqualify counsel,

they are subject to fairly strict scrutiny, particularly motions under the witness-advocate rule.”

Murray v. Metro. Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009) (quotations and citation

removed).

       �e gravamen of Troika’s complaint directly implicates the behavior of THSH in

October. Troika alleged in its complaint that the Stephensons took control of Mission Media’s

bank accounts after they signed an agreement transferring their control to Troika. Amended

Compl. ¶ 27. Additionally, several of Troika’s causes of action relate to the Stephensons’ failure

to abide by the purchase agreement and for the breaches of the duties of loyalty and fair dealing.

Id. ¶¶ 129–57. And Troika states in its brieﬁng papers that the testimony of THSH lawyers “will

be required to show the Stephensons’ wrongful conduct during the period of [THSH’s]

simultaneous representation of the Company and the Stephensons.” Doc. 65 at 10.

       At the very least, the conversations between Croft and Rieger are probative on the events

that led to the Stephensons’ actions, especially since Croft was under the employ of Mission

Media in October. �ey are substantially prejudicial to the Stephensons because they tend to

show the motive and planning behind the alleged breaches of the equity purchase agreement and

any duties owed to Troika.



                                                 14
        �e Stephensons’ only response in opposition to the application of the advocate-witness

rule is that any conversations involving Rieger would be privileged. But the most troubling and

relevant conversations are not privileged; they were between Croft and Rieger and sent via

Mission Media’s email systems in October. 4 To the extent Rieger was acting as attorney for the

Stephensons, the Stephensons have not provided any reason why a conversation between their

attorney and an unaﬃliated third-party — one who was under the employ of Troika-subsidiary

Mission Media — should be protected. To the extent that Rieger was acting on behalf of

Mission Media, the privilege is for Mission (and therefore Troika) to exercise, not the

Stephensons. See also Giuﬀre, 2019 WL 5212368, at *13 (holding that the admissibility of

statements by advocate-witnesses will be determine in limine or at trial).

        Accordingly, the Court ﬁnds that THSH should be disqualiﬁed on this basis, as well.

V.      PRODUCTION OF DOCUMENTS

        In addition to disqualiﬁcation of counsel, Troika moves for the production of documents

related to THSH’s representation of Mission Media. A dispute between Troika and THSH is not

currently before this Court, and the Court will not order any relief to Troika based on

disagreements over THSH’s services to it and its subsidiaries. �e Court will resolve any

conﬂicts regarding production only should the parties return from arbitration, seek to remove this

Court’s stay of these proceedings, and begin discovery.

VI.     CONCLUSION

        For the foregoing reasons, this Court GRANTS Troika’s motion to disqualify THSH as

counsel for the Stephensons. THSH is ordered to withdraw from this case by November 8, 2019.




4
 Importantly, this Court does not rule on whether any communications other than those including Croft and THSH
attorneys in October 2018 are privileged. �eir suppression is not currently before this Court.

                                                      15
